Order affirmed, with ten dollars costs and disbursements, in the exercise of discretion. It appears that the funds in the hands of the comptroller of the city of Yonkers will be insufficient to pay in full the liens already filed and the subject of this action, and that the claim on the judgment of the applicant against the contractor is admittedly subordinate to the liens. The only apparent effect of bringing in the applicant as a party would be to delay the parties in obtaining their respective remedies. If there is a surplus, the applicant will be protected in its rights under its third-party order. We cannot assume that invalid liens will be allowed, or that the lienors will receive amounts in excess of their just claims — there being no proper proof on the subject of the invalidity or of exaggerated claims. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.